Motion for leave to appeal as a poor person granted only to the extent of permitting the appeal to be heard upon a typewritten or mimeographed record, without printing the same, and upon typewritten or mimeographed appellants’ points, upon condition that the appellants serve one copy of the typewritten or mimeographed record and one copy of the typewritten or mimeographed appellants’ points on the Corporation Counsel of the City of New York and flies 6 typewritten copies or 19 mimeographed copies of both the record on appeal and appellants’ points with this court. In all other respects, the motion is denied. Concur — Botein, P. J., Rabin, Valente, Stevens and Eager, JJ.